DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-18 have been renumbered 19-20 change to 17-18.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-16 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,962,410. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of U.S. Patent No. 10,962,410 are anticipated the claims 1-16 and 19-20 of claimed invention of the present invention.
Regarding claim 1; Claim 1 lines 1-34 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 2; Claim 1 lines 12-17 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 3; Claim 2 lines 1-4 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 4; Claim 3 lines 1-6 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 5; Claim 4 lines 1-8 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 6; Claim 5 lines 1-3 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 7; Claim 6 lines 1-9 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 8; Claim 7 lines 1-11 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 9; Claim 8 lines 1-7 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 10; Claim 9 lines 1-6 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
Regarding claim 11; Claim 10 lines 1-3 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 12; Claim 11 lines 1-4 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 13; Claim 12 lines 1-16 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 14; Claim 13 lines 1-8 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 15; Claim 14 lines 1-4 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 16; Claim 15 lines 1-5 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 
	Regarding claim 19; Claim 18 lines 1-28 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention.  
	Regarding claim 20; Claim 19 lines 1-10 of U.S. Patent No. 10,962,410 discloses all of feature of claimed invention. 


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wingren (US 2017/0215253) in view of More-Ede et al (US 2018/0043130).
Regarding claims 1-2 and 19; Wingren discloses a light exposure monitoring system and method (200 @ figure 2), comprising:
a central control server (120 @ figures 1-2);
a plurality of indoor light exposure zones (e.g., living room, bed room, kitchen room, working room @ figure 1), each indoor light exposure zone (e.g., living room @ figure 1) comprising one or more light sources (110a @ figure 1), each light source (110a) is configured to send illumination data to the central control server (120 @ figures 1-2); and
a positioning system (paragraph [0058]: e.g., The sensors 130 being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) configured to communicate with the central control server (120 @ figures 1-2) and to determine:
	position of an individual (paragraphs [0014] and [0008]: e.g., a light control system, LCS, that
(continuously) measures and records light over time, exposed on individuals in the system which might be absorbed or/and reflected, and collects input data from distributed sensors but also individually placed (such as body placed sensors but also other sensors), and adopts the transmitted light provided by the light sources in the system to the individuals in the system, to match each individual's need) within the plurality of indoor light exposure zones (e.g., living room, bed room, kitchen room, working room @ figure 1), and
wherein the central control server (120 @ figure 1-2) is configured to:
determine in which indoor light exposure zone (e.g., living room @ figure 1) among the plurality of indoor light exposure zones (e.g., living room, bed room, kitchen room, working room @ figure 1) in the individual (paragraphs [0014], [0029], and [0058]: e.g., The LCS components (LS and light sensors) may also change from time to time (for example a LS may be interchanged) and the CCE 120 will recognize the new system configuration with all available light sources at any time and have the updated location data with all individual user's locations and thereby adjust the light sources 110 to ) is presently located based on the determined position of the individual,
determine light exposure data for the indoor light exposure zone (e.g., living room @ figure 1), in which the individual (individual user [abstract] and paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) is determined to be presently located in, based on the illumination data received from the one or more light sources (110a- 110d @ figure 1) of the indoor light exposure zone (e.g., living room, bed room, kitchen room, working room @ figure 1) in which the individual is determined to be presently located, and
accumulate the light exposure data to an actual light profile (paragraphs [0025] and [0029]: e.g., The LCS components (LS and light sensors) may also change from time to time (for example a LS may be interchanged) and the CCE 120 will recognize the new system configuration with all available light sources at any time and have the updated location data with all individual user's locations and thereby adjust the light sources 110 to continuously align each individual actual light profile, ALP, with the individual target light profile, TLP) for the individual. See figures 1-3
Wingren discloses all of feature of claimed invention except for determining a distance between a head of the individual and a floor within the plurality of indoor light exposure zones in which the individual is determined to be presently located and the positioning system comprises: one or more distance sensors configured to determine the distance between the head of the individual and the floor of the indoor light exposure zone in which the individual is determined to be presently located. However, Moore-Ede et al teaches that it is known in the art to provide a control system (1500 @ figure 15) for determining a distance between a head of the individual and a floor within the plurality of indoor light exposure zones in which the individual is determined to be presently located (paragraphs [0037], [409], and [0040]: e.g., the data receiver unit is further configured to receive electronic information indicative of positions of at least one light source of the plurality of light sources; the data receiver unit is further configured to receive information relating to an average height/distance of the plurality of individuals; and the lighting command unit is configured to only transmit the machine-level control commands to the one or more light sources that are being above an average eye level determined based on the average height of the plurality ) and the positioning system (1500 @ figure 15) comprises: one or more distance sensors (paragraphs [0316] and [0378]: e.g., The devices may include one or more sensors, such as light sensors, photodiodes, proximity sensors, location sensors (e.g., wireless triangulation, cellular triangulation, global positioning system sensors, and beacon technology), near- field communication sensors, accelerometers, gyroscopes, etc.) configured to determine the distance between the head of the individual and the floor of the indoor light exposure zone in which the individual is determined to be presently located (paragraphs [0037], [409], and [0040]: e.g., the data receiver unit is further configured to receive electronic information indicative of positions of at least one light source of the plurality of light sources; the data receiver unit is further configured to receive information relating to an average height/distance of the plurality of individuals; and the lighting command unit is configured to only transmit the machine-level control commands to the one or more light sources that are being above an average eye level determined based on the average height of the plurality of individuals).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine light exposure monitoring system and method of Wingren with determining a distance between a head of the individual and a floor within the plurality of indoor light exposure zones in which the individual is determined to be presently located and the positioning system comprises: one or more distance sensors configured to determine the distance between the head of the individual and the floor of the indoor light exposure zone in which the individual is determined to be presently located as taught by Moore- Ede et al for the purpose of the potential improvements in energy efficiency (lumens per watt) and the reduced lifetime cost of LED lighting.
Regarding claim 3; Wingren discloses all of feature of claimed invention except for the one or more distance sensors comprises one or more of a radar sensor, a LIDAR sensor, a camera, a time-of- flight camera, and a stereo camera. However, Moore-Ede et al teaches that it is known in the art to provide the one or more distance sensors comprises one or more of a radar sensor, a LIDAR sensor, a camera (paragraph [0378]: e.g., devices having various types of sensors (e.g., cameras, proximity sensors, gyroscopes, accelerometers) may be used), a time-of-flight camera, and a stereo camera. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine light 
It is noted that the limitation “one or more of a radar sensor, a LIDAR sensor, a camera, a time- of-flight camera, and a stereo camera” is alternative. Therefore, this limitation is considered to be “camera”.
Regarding claim 4; Wingren discloses the positioning system (paragraph [0058]: e.g., The sensors 130 being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) is further configured to determine a direction (paragraphs [0008], [0081], and [0069]: e.g., a smartphone may then be arranged to receive input from a user on his habits and actions “direction or position” and forward the data to the CCE to adjust the TLP or the ALP or adjust the TLP or ALP directly. In one embodiment the smartphone is arranged to prompt the user (regularly or at random times) for input on his habits and actions) in which the individual is facing, and wherein the central control server (120 @ figures 1-2) is further configured to determine light exposure data further based on the direction in which the individual (individual user and paragraph [0069]: e.g., a smartphone may then be arranged to receive input from a user on his habits and actions and forward the data to the CCE to adjust the TLP or the ALP or adjust the TLP or ALP directly. In one embodiment the smartphone is arranged to prompt the user (regularly or at random times) for input on his habits and actions) is facing.
Regarding claim 8; Wingren discloses the positioning system (paragraph [0058]: e.g., The sensors 130 being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) comprises: one or more electronic devices (com interface [320 @ figure 3] and memory [340 @ figure 3]), each electronic device (320, 340 @ figure 3) being associated with a position within the plurality of indoor light exposure zones (110a-110d @ figure 1); and a portable device (paragraph [0022]: e.g., in the example of figure 1 the light sensor 130 is worn by an individual, but it should be noted that there may be a plurality of light sensors 130, both worn by individuals) associated with the individual, the portable device (paragraph [0022]) being configured for wireless communication with the one or more electronic devices (320, 340 @ figure 3) of the positioning 120 @ figure 3); and wherein the position of the individual is determined based on the wireless communication between the one or more electronic devices (320, 340 @ figure 3) and the portable device (130 @ figures 1-2).
Regarding claim 9; Wingren discloses the one or more electronic devices (320, 340 @ figure 3) of the central Control engine (120 @ figures 2-3) are further configured for wireless communication (220 @ figure 2) with the central control server (120 @ figures 2-3), and wherein the central control server (120 @ figures 2-3) is further configured to determine the position of the individual (paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) based on the wireless communication (220 @ figure 2) between the one or more electronic devices (320, 340 @ figure 3) of central control engine (120 @ figures 2-3) and the portable device (130 @ figure 2).
Regarding claim 10; Wingren discloses the portable device (130 @ figures 1-2) is further configured to communicate with the central control server (120 @ figures 1-2), and to determine the position of the individual (paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120so that the CCE 120 can determine which user is in which zone) based on the wireless communication (220 @ figure 2) between the one or more electronic devices (320, 340 @ figure 3) of central Control engine (120 @ figures 2-3) and the portable device (130 @ figure 2).
Regarding claim 11; Wingren discloses the one or more light sources (110a-110d @ figure 1) comprises adjustable light sources.
Regarding claim 12; Wingren discloses the positioning system (paragraph [0058]: e.g., The sensors 130 being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) is further paragraph [0008], [0014], and [0037]).
Regarding claim 13; Wingren discloses the central control server (120 @ figures 1-3) is further configured to: determine in which indoor light exposure zone (110a @ figure 1) among the plurality of indoor light exposure zones (110a-110d @ figure 1), each individual in the plurality of individuals is presently located based on the determined position of each individual (paragraphs [0037], [0058], and [0074]: e.g., The CCE 120 wilt at any time register any changes in states of the system components (the light sensors 130 and the light sources 110) and the individuals (such as health status or position) registered in the LCS 200 and adjust the LS 110 accordingly. As stated above the position may be retrieved from the sensors, or from the clients (if they are arranged with position determining means, which most mobile phones are); determine light exposure data for the indoor light exposure zone (e.g., living room, bed room, kitchen room, working room @ figure 1), in which each individual in the plurality of individuals is determined to be presently located in, based on the illumination data received from the one or more light sources (110a-110d @ figure 1) of the indoor light exposure zone (e.g., living room, bed room, kitchen room, working room @ figure 1) in which each individual is determined to be presently located (paragraphs [0037], [0058], and [0074]: e.g., The CCE 120 wilt at any time register any changes in states of the system components (the light sensors 130 and the light sources 110) and the individuals (such as health status or position) registered in the LCS 200 and adjust the LS 110 accordingly. As stated above the position may be retrieved from the sensors, or from the clients (if they are arranged with position determining means, which most mobile phones are); and accumulate the light exposure data to an actual light profile for each individual (paragraphs [0025] and [0029]: e.g., The LCS components (LS and light sensors) may also change from time to time (for example a LS may be interchanged) and the CCE 120 will recognize the new system configuration with all available light sources at any time and have the updated location data with all individual user's locations and thereby adjust the light sources 110 to continuously align each individual actual light profile, ALP, with the individual target light profile, TLP).
Regarding claim 14-15, and 20; Wingren discloses an outdoor light exposure zone (e.g., 110g @ figure 1); and wherein the central control server (120 @ figures 1-3) is further configured to: determine light exposure data for the outdoor light exposure zone (paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to ), in which the individual is determined to be presently located based on illumination data associated with the outdoor light exposure zone (paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone), Wherein the illumination data associated with the outdoor light exposure zone (110g @ figure 1) is based on local weather data received from a weather service provider (e.g., sun @ figure 1).
Regarding claim 16; Wingren discloses the outdoor light exposure zone (110g @ figure 1) comprises a light sensor (130 @ figure 1) configured to send illumination data associated with the outdoor light exposure zone (110g @ figure 1) to the central control server (120 @ figures 1-3).


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wingren in view of Moore-Ede et al as applied to claim 1 above, and further in view of Samec et al (US 2016/0270656).
Regarding claims 5-6; Wingren in view of Moore-Ede et al discloses all of feature of claimed invention except for one or more eye sensors configured to communicate with the central control server and to determine a size of a pupil of an eye of the individual; and wherein the central control server is further configured to determine light exposure data further based on the size of the pupil of the eye of the individual. However, Samec et al teaches that it is known in the art to provide one or more eye sensors (camera 24 @ figure 5) configured to communicate with the central control server (local processing module [70 @ figure 3A]) and to determine a size of a pupil of an eye of the individual (paragraph [1491]: e.g., some embodiments may utilize cameras (24) (e.g., infrared cameras) paired with light sources (26) (e.g., infrared light sources) configured to monitor and track the eyes of the user. These cameras and sources can be operatively coupled to the local processing module (70). Such cameras and/or imaging systems can monitor the orientation of the eyes, pupil size of the eyes, vergence of the eyes, and the corresponding direction of the line of sight of the respective eyes); and wherein the central control server (70 @ figure 3A) is further configured to determine light exposure data further based on the size of the pupil of the eye of the individual (paragraphs [0386] and [1491]), and wherein the one or more eye sensors (24 @ figure 5) comprise optical sensors (paragraph [1468]: e.g., the health system may comprise an optical scanning or optical sensing module). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine light exposure monitoring system and method of Wingren with limitation above as taught by Samec et al for the purpose of automatically evaluate the user's prescription to improve vision quality.   
Regarding claim 7; Wingren discloses the positioning system (paragraph [0058]: e.g., The sensors 130 being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone) comprises: one or more optical detectors (130 @ figures 1-2) configured to communicate with the central control server (120 @ figures 1-2), each optical detector (130 @ figures 1-2) being associated with a position within the plurality of indoor light exposure zones (110a-110d @ figure 1), and wherein the one or more optical detectors (130 @ figures 1-2) are configured to detect the individual (individual user [abstract] and paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone), thereby determining the position of the individual (paragraph [0058]: e.g., The sensors being worn may be arranged to determine their location explicitly (through for example a Global Positioning System) or through the use of beacons and to communicate their position to the CCE 120 so that the CCE 120 can determine which user is in which zone).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2)Ciccarelli et al (US 2018/0318601) discloses the circadian effect light fixture includes a controller to receive a modifying factor based on a circadian impact profile. The modifying factor includes an indication of an intensity value, a correlated color temperature value, and a color value over a range of time. The circadian effect light fixture also includes a first lighting element controlled by the controller to produce a first light output having a first intensity, a first correlated color temperature, and a first color value.
3) Pedersen (US Patent No. 9,636,520) discloses a lighting system for initiating change in a mammal's circadian or well-being state includes a computational unit configured to receive state information regarding the mammal's circadian or well-being state, and operational information from a light sensor with spectral and luminosity sensitivity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





February 18, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886